Citation Nr: 1119450	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  06-24 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to include loss of eyesight, corneal transplants, and keratoconus.

2.  Whether new and material evidence has been received to reopen the claim of service connection for an unspecified psychological disorder.

3.  Whether new and material evidence has been received to reopen the claim of service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In March 2009, a Travel Board hearing before the undersigned Acting Veterans Law Judge was held at the RO.  The Veteran's claims were previously before the Board and remanded in June 2009.

Subsequent to the issuance of a July 2010 Supplemental Statement of the Case, the Appeals Management Center and the Board received additional evidence from the Veteran consisting of his own written statements and VA medical records.  The Board has reviewed these records in their entirety but finds that they are either irrelevant to the issues decided herein or duplicative of records already included in the claims file as of the July 2010 Supplemental Statement of the Case.  While this evidence includes reports of the Veteran's individual psychiatric therapy, the submitted records contain no new diagnoses, nexus opinions, or other references to the Veteran's active service.  Such evidence would therefore warrant no discussion in this decision, given that the issues at hand turn on the question of new nexus evidence.  Furthermore, the Veteran's own statements constitute argument and not evidence in this case and are not subject to 38 C.F.R. § 20.1304(c) (2010).  Thus, this new evidence does not constitute "pertinent" evidence in this matter.  Id.  As such, a remand for reconsideration and issuance of a Supplemental Statement of the Case, pursuant to 38 C.F.R. §§ 19.9 and 19.31 (2010), is not warranted.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for an eye disorder, to include loss of eyesight, corneal transplants, and keratoconus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's application to reopen his claim of entitlement to service connection for an unspecified psychological disorder and a seizure disorder was previously denied in an unappealed June 2002 rating decision.

2.  Evidence received since the June 2002 rating decision regarding an unspecified psychological disorder is new but does not establish that any currently diagnosed psychological disorder is in any way etiologically related to the Veteran's service.

3.  Evidence received since the June 2002 rating decision regarding a seizure disorder is new but does not establish that any currently diagnosed seizure disorder is in any way etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim for service connection for an unspecified psychological disorder.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).

2.  New and material evidence has not been received to reopen a claim for service connection for a seizure disorder.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran was notified of the general provisions of the VCAA by the RO in January 2004.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  Thereafter, the claims were reviewed, and the March 2005 rating decision was issued.  See Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, the Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Furthermore, specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided with notice complaint with both Dingess and Kent in November 2009.  His claims were thereafter readjudicated in July 2010.

The Veteran has been provided opportunities to submit evidence in support of his claims.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records and VA and private treatment records have been obtained and associated with his claims file.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  While a Social Security Administration (SSA) determination shows that the Veteran was considered disabled as of January 2001, due to epilepsy, in an August 2007 formal finding, the RO determined that any SSA records pertaining to the Veteran were not available.  These records were requested by the RO in May 2004, November 2004, February 2005, and June 2007.  In an August 2007 response, SSA indicated that the Veteran was not entitled to SSA benefits, and they had no medical file.  Therefore, the Board concludes that the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

II.  Analysis - New and Material Claims

A.  Applicable Laws and Regulations

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Psychological Disorder

The Veteran's claim for service connection for a psychological disorder was originally denied in a May 1996 rating decision.  The RO determined that the claim was not well-grounded, because there was no record of treatment for depression, anxiety, memory impairment, or psychological problems during service, and the Veteran had not submitted any evidence that these conditions currently exist.

In a September 1996 rating decision, the RO denied the Veteran's claim for service connection for major depression, sleeping disorder, and other psychological problem to account for alleged memory impairment with depression and anxiety.  The RO determined that the claim was not well-grounded because there was no record of treatment in service for major depression, sleeping disorder, and other psychological problems, to account for alleged memory impairment with depression and anxiety.  Furthermore, there was no current evidence of a psychosis either in service or within one year following separation.

An unappealed June 2002 rating decision declined to find that new and material evidence had been added to reopen the Veteran's claim for service connection for a psychological disorder.  Notice was provided to the Veteran that same month, and he did not initiate an appeal of this determination.  This decision is final.  38 U.S.C.A. § 7105 (West 2002).

The evidence of record prior to the last final decision in June 2002 included the Veteran's service treatment records, which show that his psychiatric examination at entry in November 1984 was normal.  He denied a history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  The Veteran's November 1987 psychiatric examination at separation was normal, and he denied a history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

A January 1996 VA outpatient record shows that the Veteran complained of anxiety, depression, irritability, insomnia, and impulse impairment.

A January 1996 VA record shows that the Veteran was admitted for a three-week treatment program for alcohol and crack cocaine dependence.  He was also diagnosed with a personality disorder.

The February 1996 VA discharge report from the Veteran's substance treatment program shows that he was diagnosed with substance dependence related to cocaine and alcohol and a personality disorder.

The Veteran's February 1996 original claim indicates that he contended that his psychological problems began in September 1987.

An April 1996 private treatment record indicates that the Veteran underwent a psychological evaluation and was diagnosed with cocaine dependence, alcohol dependence, and rule out major depression, recurrent, without psychotic features.

Private treatment records, dated from February 2001 to January 2002, indicate that the Veteran was given diagnoses of depressive disorder, psychotic disorder, alcohol dependence, cocaine dependence, and cannabis dependence.

Therefore, the evidence of record, prior to the June 2002 rating decision, established that the Veteran contended that his psychological problems began in September 1987, his service records are negative for any evidence of treatment for or diagnosis of any psychological problem, and the Veteran was diagnosed, post-service, with cocaine dependence, alcohol dependence, cannabis dependence, depressive disorder, psychotic disorder, and personality disorder.  There was no medical opinion linking any current diagnosis with the Veteran's service.

Since the June 2002 rating decision, evidence has been added to the claims file that shows that the Veteran continued to be treated for and diagnosed with cocaine dependence, alcohol dependence, depression, possible psychosis secondary to the seizure disorder, possible substance-induced mood disorder, and possible dysthymic disorder.

The Board notes the holding in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury; rather, the two claims must be considered independently.  However, in this case, the Veteran was previously denied service connection for some specific symptoms and "psychological problems."  Furthermore, the diagnoses attributed to the Veteran prior to the June 2002 unappealed decision are the same as have been attributed to his disorder since that decision.  The only exception here is for PTSD, which is separately addressed above.  Furthermore, this decision is considering all of the Veteran's claimed acquired psychiatric disorders, with the exception of PTSD, which is being referred to the RO for action.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Therefore, the question for the Board is whether new and material evidence has been received since the June 2002 rating decision.  In this regard, the Board notes that many of the records received since that decision are duplicative.  Furthermore, while the new evidence shows continuing treatment for numerous psychological problems, none of this evidence even suggests that any of these diagnosed disorders are related to the Veteran's service.  The Veteran had already contended, prior to June 2002, that his psychological problems began during service.  Therefore, subsequent statements to that effect, to include those contained in the March 2009 hearing transcript, are not new and material because they are cumulative in nature.  Furthermore, none of the newly added evidence shows a medical finding that any psychological disorder began in service.

Overall, the Veteran has submitted new evidence in regard to his previously denied claim for service connection for an unspecified psychological disorder.  The evidence, however, does not suggest that the Veteran has a diagnosed psychological disorder of in-service origin.  Accordingly, this evidence does not raise a reasonable possibility of substantiating the claim.  Consequently, VA has not received new and material evidence to reopen the Veteran's claim for service connection for an unspecified psychological disorder, and this appeal must be denied as to that claim.

Seizure Disorder

The Veteran's claim for service connection for a seizure disorder was originally denied in a May 1996 rating decision.  The RO determined that the claim was not well-grounded, because there was no record of treatment for a seizure disorder during service, and the Veteran had not submitted any evidence that this condition currently existed.

In a September 1996 rating decision, the RO denied service connection for a seizure disorder because, although some records currently showed evidence of a diagnosed seizure disorder, there was no evidence of in-service incurrence or aggravation of a seizure disorder.  There was also no evidence of epilepsy manifesting to a compensable degree during the one-year period subsequent to separation.

An unappealed June 2002 rating decision declined to find that new and material evidence had been added to reopen the Veteran's claim for service connection for seizure disorder.  The Veteran was notified of this decision that same month and did not initiate an appeal.  This decision is final. 38 U.S.C.A. § 7105 (West 2002).

The evidence of record prior to the last final decision in June 2002 included the Veteran's service treatment records, which show that his neurologic examination at entry was normal, and the Veteran denied a history of epilepsy or fits or period of unconsciousness.  The Veteran's November 1987 neurologic examination at separation was normal, and he denied a history of epilepsy or fits and periods of unconsciousness.

A July 1993 private treatment record shows that bystanders stated that the Veteran had a seizure.  He reported a medical history of a seizure disorder for the past two to three years.  The assessment was a seizure disorder and facial laceration.

A January 1996 VA record shows that the Veteran reported a history of seizures since at least age 20.  His mother stated that he was probably younger than that when seizures began.

A January 1996 private record shows that the Veteran reported a history of seizures as a teenager.

The Veteran's February 1996 original claim indicates that he reported that his seizure disorder began in April 1987.

In a May 1996 written statement, the Veteran indicated that, while he was going to school, his seizure disorder was under control, because he only drank beer occasionally.  However, when he entered the Navy, he began drinking on a daily basis.

A September 2000 private treatment record shows a diagnosis of seizures.

An October 2000 private record shows a diagnosis of myalgia 2 seizure.

In a November 2000 written statement, the Veteran's VA physician indicated that he first saw the Veteran in October 2000, when he reported a 13-year history of seizures.  He had a diagnosis of probable seizure disorder.

In a February 2001 private treatment record, the Veteran reported that he had a seizure disorder for the past ten years.

A February 2002 VA outpatient record indicates that the Veteran reported having begun experiencing generalized tonic-clonic seizures twelve years ago.

Therefore, the evidence of record, prior to the June 2002 rating decision, established that the Veteran has alternatively asserted that his seizure disorder began as a teenager, at age 20, in April 1987, in 1990, and in 1991.  The Veteran's mother asserted that his seizures began during childhood.  There was no in-service medical evidence of diagnosis or treatment for a seizure disorder.  Post-service medical evidence shows that the Veteran was diagnosed with seizure disorder beginning in 1993.

Since the June 2002 rating decision, evidence has been added to the claims file that shows that the Veteran continued to receive treatment for a seizure disorder, and stated during November 2002 VA treatment that they began when he was 20 years old.

An October 2000 VA record shows that the Veteran reported a 13-year history of seizures.

In a December 2000 VA outpatient record, the Veteran reported a history of seizures for four to five years.

A January 2001 private record shows that the Veteran reported a history of seizures for ten to twelve years. He could not recall a history prior to 1990.

In a March 2001 VA record, the Veteran indicated that his seizures started ten to twelve years ago.

A June 2001 private treatment record shows that the Veteran reported a history of seizures since age 14 or 16.

A July 2001 private treatment record indicates that the Veteran reported a thirteen-plus-year history of seizures.

A January 2004 SSA record shows that the Veteran reported having had seizures since he was 14 or 16 years old.

In a June 2006 private record, the Veteran reported that his seizures began in the early 1990s.

The evidence added to the claims file since the June 2002 rating decision includes medical reports showing continuing treatment for the previously diagnosed seizure disorder.  This evidence, while new, is not material.  Furthermore, there are numerous statements from the Veteran, in VA and private medical records, indicating that he reported a varied history of when his seizure disorder began.  Like the statements contained in the claims file prior to June 2002, the Veteran reported that his seizure disorder began at various times from when he was a teenager up to the middle 1990s.  These imprecise reports as to when the Veteran's seizure disorder began are redundant of statements from the Veteran and his mother that were a part of the claims file prior to June 2002.  Therefore, this is not new and material evidence because it is cumulative in nature.  Finally, none of the newly added medical evidence even suggests that the Veteran's diagnosed seizure disorder is related to his service.

As shown here, the Veteran has submitted new evidence in regard to his previously denied claim for service connection for a seizure disorder.  This evidence, however, does not suggest that a relationship is established between the Veteran's seizure disorder and service, nor does it clarify when the Veteran stated that his seizure disorder began.  Accordingly, this evidence does not raise a reasonable possibility of substantiating the claim.  Consequently, VA has not received new and material evidence to reopen the Veteran's claim, and this appeal must be denied as to that claim.


ORDER

New and material evidence not having been received to reopen a claim for service connection for an unspecified psychological disorder, the appeal is denied as to this issue.

New and material evidence not having been received to reopen a claim for service connection for a seizure disorder, the appeal is denied as to this issue.




REMAND

Unfortunately, the Board finds that an additional remand is necessary prior to final adjudication of the Veteran's claim for service connection for an eye disorder.

Per the Board's June 2009 remand, the Veteran was afforded a VA examination in October 2009 with regard to his claim for service connection for an eye disorder.  Following examination, the diagnoses were corneal transplant and status post penetrating keratoplasty for the treatment of keratoconus.  The examiner opined that any diagnosed eye disorder, to include keratoconus and bilateral cornea transplants, was less likely as not caused by or a result of service.  The rationale was that keratoconus was a corneal degenerative disorder that, to this point, despite considerable research, has no known etiology.  It appeared to arise from a number of different factors, including genetic, environmental, and cellular, any of which may form the trigger for the onset of the disease.  There was no indication in the Veteran's service records that any event caused the keratoconus to occur.  Keratoconus is a progressive disease that typically begins in young adulthood and would have developed if the Veteran was in service or not.  The early documentation of high astigmatism in June 1987 could have been the early signs of keratoconus but this is not documented, as the diagnosis is not documented until December 2000.  Therefore, it was less likely than not that the Veteran's keratoconus, leading to bilateral corneal transplants, is caused by or a result of the Veteran's time in service.

The Board find that this opinion, while thorough, is inadequate for the purposes of determining whether the Veteran has any currently diagnosed eye disorder that is related to or began during service.  Specifically, the VA examiner indicated that the Veteran's high astigmatism that is noted in the service records could have been the early signs of keratoconus, but his diagnosis was not given until December 2000.  Furthermore, the examiner also emphasized that the Veteran would have developed this eye disorder even if he had not been in service, noting that keratoconus often begins in young adulthood and has no known etiology.

The Board finds that this opinion leaves open the question of whether the Veteran's high astigmatism that was documented in service was an early manifestation of his currently diagnosed keratoconus.  Whether the Veteran would have developed this disorder even if he had not been in service is not of issue here.  Furthermore, the absence of medical evidence, alone, between separation and the diagnosis in December 1990, cannot be used as evidence against the Veteran's credibility with regard to continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Therefore, the Board finds that, if possible, the Veteran's claims file should be returned to the VA examiner who conducted the examination in October 2009.  If that examiner is not available, the claims file should be provided to another VA examiner.  The examiner will be asked to provide an opinion as to whether the high astigmatism noted during service was an early manifestation of the Veteran's keratoconus.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner that conducted the October 2009 examination, or another medical professional if that examiner is unavailable, for a comprehensive review of the record and an opinion as to whether the Veteran has a currently diagnosed eye disorder that is related to his service.

Specifically, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any eye disorder had its onset in or is medically related to service.

The examiner is asked to specifically address whether the Veteran's documented diagnosis of high astigmatism during service was a manifestation of his currently diagnosed keratoconus.

The examiner should set forth the complete rationale for the conclusions reached.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should indicate why that is the case. 

2.  Following completion of the above, readjudicate the issue on appeal.  Provide the parties and their representatives, if any, with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


